Citation Nr: 1603061	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for left eye removal due to malignant melanoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1944 to May 1946.  This matter is on before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2013 substantive appeal, the Veteran requested a videoconference hearing.  He withdrew his hearing request in November 2015 correspondence.

The RO issued a supplemental statement of the case (SSOC) in April 2014.  Since then, additional VA treatment records have been added to the Veteran's record.  The Board finds that these records are cumulative of the evidence already of record regarding the Veteran's diagnosis of, and treatment for, ocular melanoma.  Therefore, a remand for initial RO consideration of this evidence or waiver of such review is not required.  38 C.F.R. § 20.1304(c) (2015).

The RO has considered the Veteran's claim of service connection for left eye removal due to ocular melanoma as a claim to reopen.  The Board notes, however, that the original rating decision, dated October 7, 1994, was mailed to the Veteran on October 22, 1994.  He filed a substantive appeal in February 1995 and an SOC was issued in June 1995.  He then testified before a hearing officer on October 3, 1995, and this testimony was converted into a written transcript that has been associated with the claims file.  The Board finds that this testimony served as his substantive appeal and that the October 1994 rating decision did not become final.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  Accordingly, the claim will be reviewed de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).



FINDING OF FACT

A left eye malignant melanoma was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service (to include as due to his conceded exposure to mustard gas therein).


CONCLUSION OF LAW

Service connection for left eye malignant melanoma, to include as secondary to exposure to mustard gas, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303, 3.316 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met. By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) are unavailable.  See December 2015 Formal Finding on the Unavailability of Service Medical Records. Accordingly, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  His postservice treatment records have been secured.  The RO arranged for VA visual examinations in October 1995 and February 2012.  The Board finds that these reports of examination, cumulatively, are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD). 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R.         § 3.316(b).  See Pearlman  v. West, 11 Vet. App. 443, 446 (1998). 

As VA has previously conceded exposure to mustard gas when it awarded service connection for COPD in a July 2002 rating decision, the Board will not refute this finding.  However, ocular melanoma is not a disease that is presumed service-connected when manifested in mustard gas-exposed veterans.  Although the list does include other eye conditions, including chronic conjunctivitis, keratitis, corneal opacities, and scar formation, there is no indication in the record, including in the medical records provided or statements by the Veteran, that he has been diagnosed with any of those conditions; consequently, the presumptive provisions of 38 C.F.R. § 3.316 do not apply to his ocular melanoma.  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but is not a disability warranting presumptive service connection, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record shows that a malignant melanoma of the Veteran's left eye was diagnosed in September 1973 during a routine visit; his left eye was removed later that month.  

On October 1995 VA examination, the examiner noted that the Veteran's left eye was removed with prosthetic replacement in 1973; he had no recurrence over the years.  The examiner did not provide an etiological opinion. 

On February 2012 VA examination, the examiner reviewed the record and opined that it is less likely than not that the Veteran's malignant melanoma was incurred in or caused by service, to include as due to exposure to mustard gas.  The examiner noted that, after reviewing online literature and Duane's Textbook of Ophthalmology, there was no known connection between ocular melanoma and mustard gas exposure. 

There is nothing in the record to indicate that the Veteran's ocular melanoma was manifested in service, and it is not alleged that such was manifested in service, other than by exposure to mustard gas. Notably, during treatment in September 1973, he stated that he has never been sick and had only been hospitalized for a broken arm when he was 11 years old.  Accordingly, service connection for malignant melanoma of the left eye on the basis that it became manifest in service and persisted since is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service, the Veteran's malignant melanoma of the left eye may somehow otherwise be related to his service.  To the extent that the Veteran himself asserts he suffers from a malignant melanoma because of his service, or that its onset was due to exposure to mustard gas therein, or his assertion that his malignant melanoma can somehow be akin to skin cancer, the Board does not question the Veteran's sincerity of his beliefs.  However, he has not demonstrated that he has the requisite medical training and expertise to opine as to the nature and etiology of a malignant melanoma of the eye, which is a complex disease process and falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Nor has he submitted any medical evidence establishing a nexus between his ocular melanoma and exposure to mustard gas, or whether ocular melanoma is akin to skin cancer.  Further, the competent (medical) evidence of record indicates that there is no evidence to establish that ocular melanoma can be caused by mustard gas exposure.  

Without any competent evidence of a nexus between malignant melanoma of the left eye and his service, the preponderance of the evidence is against his claim of service connection for this disability.  Therefore, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

Service connection for left eye removal due to malignant melanoma is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


